MEMORANDUM **
Ventura Ortuno-Garcia, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. *287§ 1252. We review de novo questions of law, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir.2008), and we deny the petition for review.
The agency properly concluded that Or-tuno-Garcia is statutorily ineligible for cancellation of removal because she was convicted of two crimes involving moral turpitude. See 8 U.S.C. § 1229b(b)(l)(C) (an alien is ineligible for cancellation of removal if convicted of an offense under 8 U.S.C. § 1182(a)(2)). Ortuno-Garcia’s contention that she is eligible for cancellation of removal because she was convicted over ten years prior to her application for relief is foreclosed by Flores Juarez v. Mukasey, 530 F.3d 1020, 1022 (9th Cir.2008).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.